          Case 1:21-cv-03480-RA Document 10 Filed 07/23/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007

                                                       July 22, 2021

VIA ECF                                                                      Application granted. The initial pretrial
Hon. Ronnie Abrams                                                           conference is hereby adjourned until
United States District Judge                                                 September 24, 2021 at 12:30 p.m.
United States District Court
40 Foley Square                                                                                       SO ORDERED.
New York, New York 10007
                                                                                       _________________________
       Re:     Yang v. Garland, et al., No. 21 Civ. 3480 (RA)
                                                                                               Hon. Ronnie Abrams
Dear Judge Abrams:                                                                                   July 23, 2021

        This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate her Application
to Register Permanent Residence or to Adjust Status (Form I-485). On behalf of the government,
I write respectfully to request an on-consent extension of time of forty-five days to respond to the
complaint (i.e., from July 26 to September 9, 2021). I also respectfully request that the initial
conference presently scheduled for August 13, 2021, be adjourned to the week of September 20,
2021 or thereafter.

        The extension is respectfully requested in connection with USCIS’s Request for Evidence
relating to the Form I-485. Although the response to the RFE is not due until August 16, 2021,
the government understands that the plaintiff intends to respond by July 30. USCIS may be able
to proceed to take adjudicative action within the requested extended period, which potentially
would render this action moot. This is the government’s second request for an extension of the
deadline to respond to the complaint and to adjourn the initial conference. 1 Plaintiff’s counsel
consents to these requests.

       I thank the Court for its consideration of this letter.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                                 By:    s/ Michael J. Byars
                                                       MICHAEL J. BYARS
                                                       Assistant United States Attorney
                                                       Telephone: (212) 637-2793
                                                       Facsimile: (212) 637-2786
                                                       E-mail: michael.byars@usdoj.gov
cc: Counsel of record (via ECF)

1
 On May 21, 2021, the government requested an extension of its time to respond to the complaint
and an adjournment of the initial conference in light of USCIS’s issuance of the RFE. See ECF
No. 7. The Court granted the requests. See ECF No. 8.
